Mr. Justice Phillips. Sec. 16 of the limitation act proAddes that action on bonds shall be commenced Avithin ten years next after the cause of action accrued. Actions on bonds of administrators are not required to be brought within ten years after the execution of the bond. Ho action accrues on such bond until there be a breach of the condition. Bonham v. The People, for use, etc., 102 Ill. 434. Section 112 of the chapter on administration requires administrators to exhibit accounts of their administration for settlement to the County Court at the expiration of the first year from the time of appointment, and every twelve months thereafter until the duties of administration are completed, and then provides a that no final settlement shall be made and approved by the court unless the heirs of the decedent have been notified thereof in such manner as the court may direct.” Under the provision of the statute no final settlement could be made without notifying the heirs of the decedent, and it is not claimed that such notice was ever given. Until a valid order of distribution is made, the administrator is the trustee of the estate for the benefit of the creditors and heirs, and until an order of distribution is made, no cause of action accrues to the heir. The action of the administrator in making the report to the judge of the County Court, but such order not being made of record as an order of court, did not constitute a final settlement, and even the court would have no power to make an order of distribution without the notice to the heirs, and an order so made would be null and void. Long, Administratrix, v. Thompson, Guardian, et al., 60 Ill. 27. This action being on the bond of the administrator, and the breach of the condition of the bond as to paying over to distributees money to which they were entitled occurred within ten years. The judgment is affirmed.